DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 1-14 is/are objected to because of the following informalities:
Claim 1, Ln. 9 recites “first and second conducts” which should read “first and second conduits” for consistency with the prior recitation
Claim 1, Ln. 11 recites “comprising first flow restrictor” which should read “comprising a first flow restrictor”
Claim 2, Ln. 1 recites “of claim 2” which should read “of claim 1”
Claim 3, Ln. 1 recites “pf claim 1” which should read “of claim 1”
Claim 9, Ln. 4 recites “the opening or closing” which should read “opening or closing” as it is a first introduction
Claim 10, Ln. 2 recites “for limiting the gas flow to the first flowrate to greater than” which should read “for limiting the gas flow to the first flowrate of greater than” for clarity
Claim 13 begins “the” which should be capitalized as “The”
Claim 14, Ln. 2 begins “The” which should not be capitalized and appear as “the”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7, 9, and 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the monitoring module” in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the claim will instead be read as dependent on claim 2 which provides the proper antecedent basis.
Claim 7 recites the limitation “the monitoring module” in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the claim will instead be read as dependent on claim 2 which provides the proper antecedent basis.
Claim 9 recites the limitations “the main one-way valve” and “the valve element” in Ln. 3.  There is insufficient antecedent basis for the limitations in the claim. For the purposes of examination the claim will instead be read as dependent on claim 8 which provides the proper antecedent basis.
Claim 12 recites the limitation “the monitoring module” in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim. The claim either needs to have its ultimate dependency amended to include claim 2 or to introduce the monitoring module in the instant claim as a new element.
Claim 13 recites the limitation “the control unit” in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim. The claim either needs to have its ultimate dependency amended to include claim 2 or to introduce the control unit, and also thus the monitoring module, in the instant claim as a new element.
Allowable Subject Matter
Claims 1-5, 8, 10-11, and 14 are allowable over the prior art and are solely objected to based upon the above claim objections. Claims 6-7, 9, and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or suggest a resuscitation bag system including all elements and functionality recited by the instant claim. Particular features of note in the instant claim include:
a hollow flexible bag comprising an inlet and an outlet, a first conduit element for providing gas to said flexible bag, and a main conduit for conveying gas provided by said flexible bag
a first valve fluidly connected to a first and to a second conduit, said first and second conduits being arranged in parallel and further fluidly connected to the first conduit element
the first conduit comprising a first flow restrictor configured for limiting the gas flow to a first flowrate, and the second conduit comprising a second flow restrictor configured for limiting the gas flow to a second flowrate, said second flowrate being less than the first flowrate
It is noted that the phrasing “said first and second conduits being arranged in parallel” is understood to imply an engineering conception of flow in parallel. Thus, the implication understood from the claim is that a common input flow may split toward respective inlets of the first and second conduits with respective outlets of the first and second conduits then joining into a common output flow.
Sato et al. (U.S. Patent 4686974; Fig. 1), Chua et al. (U.S. Patent 5735268; Fig. 1), Boussignac et al. (U.S. Patent 5964220; Fig. 1), Montgomery et al. (U.S. Pub. 2012/0266879; Fig. 3), and Acker et al. (U.S. Pub. 2014/0261415; Fig. 2) are examples of prior art respiratory devices which provide parallel flow paths which allow differential flow rate regulation through the different parallel flow paths. However, none of these devices teach or suggest implementation with a hollow flexible bag in the manner required by the instant claim. Further, none of these devices teach or suggest use for resuscitating a person.
Lampotang et al. (U.S. Pub. 2006/0060199; Fig. 1) is a prior art resuscitating bag system. While Lampotang teaches a consideration of sensing flow rate (¶0037) there is no concern in Lampotang for regulating a delivered gas flow rate, let alone a provision of parallel flow paths with different flow rates.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785